Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendments, filed with the Request for Continued Examination on April 2, 2021, have been entered. Claims 6-9 and 15-20 have been cancelled. Claims 21-26 have been added.  Claims 1-5, 10-14, and 21-26 are currently pending in the application.

Allowable Subject Matter
Claims 1-5, 10-14, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 10, Hennings (U.S. Publication No. 2005/0273929) is cited as being of interest for disclosing a bunk bed 10 (Figure 1) a structure for connecting a stand pole and a beam of a bunk bed, the stand pole comprising:  a support tube 48; and a connection tube 48, the support tube 48 located above the beam 30 and the connection tube 48 located below the beam 30, wherein, an end portion of the beam is disposed with an insertion connection portion 14 used to connect the support tube 48 and the connection tube 48 (Figure 6, as seen below),  the insertion connection portion comprises a first connection part and a second connection part integrally formed with the insertion connection portion (see annotated Figure 6, below), an end of the support tube comprises a third connection part integrally formed with the support tube (see annotated Figure 6, below) , an end of the connection tube comprise a fourth connection part integrally formed with the connection tube (see annotated Figure 6, below), one of the first connection part or the third connection part defines a first plug and the 

    PNG
    media_image1.png
    693
    791
    media_image1.png
    Greyscale

Hennings does not disclose two ends of the insertion connection portion respectively taper, an end of the connection tube tapers,  one of the first connection part or the third connection part tapers inward, the other of the first connection part or the third connection part tapers outward, one of the second connection part or the fourth connection part tapers inward, a second plug and the other of the second connection part or the fourth connection part tapers outward, a sidewall defining the first hole, a sidewall defining the second hole, a sidewall defining the first plug and a sidewall defining the second plug are slanted walls, the sidewall 
Pfister (U.S. Patent No. 6,123,035) is cited as being of interest for teaching two ends of the insertion connection portion respectively taper, an end of the connection tube tapers, one of the first connection part or the third connection part tapers inward, the other of the first connection part or the third connection part tapers outward, one of the second connection part or the fourth connection part tapers inward, a second plug and the other of the second connection part or the fourth connection part tapers outward (see annotated figure 17 below, where the ends of each of the connection parts taper to form a plug and a hole to receive each other), the insertion connection portion 18 comprises a first connection part and a second connection part (see annotated figure below), an end of the support tube 12 and 20 comprises a third connection part 20, an end of the connection tube 12 and 20 comprise a fourth connection part 20 (see annotated figure below), one of the first connection part or the third connection part defines a first plug and the other of the first connection part or the third connection part defines a first hole (where in Pfister, the first connection part defines a hole, and the third connection part defines a plug), the first connection part is coupled to the third connection part through the first plug and the first hole, one of the second connection part or the fourth connection part defines a second plug and the other of the second connection part or the fourth connection part defines a second hole (where in Pfister, the second connection part defines a 

    PNG
    media_image2.png
    646
    754
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hennings so a sidewall defining the first hole, a sidewall defining the second hole, a sidewall defining the first plug and a sidewall defining the second plug are slanted walls, the sidewall defining the first hole is parallel to the sidewall defining the first plug, when the first plug is inserted into the first hole:  a size of an outer side of a smaller end of the sidewall defining the first plug is equal to or larger than an inner side of a sidewall of the support tube adjacent the third connection part when the third connection part defines the first hole, or the size of the outer side of a smaller end of the sidewall defining the first plug is equal to or larger than an inner side of a sidewall of the connection portion when the third connection part defines the first plug, and when the second plug is inserted into the second hole:  a size of an outer side of a smaller end of the sidewall defining the second plug is equal to or larger than an inner side of a sidewall of the connection tube adjacent the fourth connection part when the fourth connection part defines the second hole, or the size of the outer side of the smaller end of the sidewall defining the second plug is equal to or larger than the inner side of the sidewall of the connection portion when the fourth connection part defines 
Hennings, as modified, does not disclose when the first set is disposed on the insertion connection portion: the first hole and the second hole are respectively and gradually enlarged towards the two ends of the insertion connection portion, the first hole is separated from the second hole by an inner straight wall of the insertion connection portion, and a minimum inner diameter of the first hole and a minimum inner diameter of the second hole are greater than an inner diameter of the inner straight wall, when the second set is disposed on the insertion connection portion: the first plug and the second plug are respectively and gradually narrowed towards the two ends of the insertion connection portion, the first plug is separated from the second plug by an outer straight wall of the insertion connection portion, and a minimum outer diameter of the first plug and a minimum outer diameter of the second plug are less than an outer diameter of the outer straight wall. Larson (U.S. Patent No. 7,028,957) is cited as being of interest for discloses the first plug and the second plug are respectively and gradually narrowed towards the two ends of the insertion connection portion (where the tapered ends of leg 18 define the first and second plug), the first plug is separated from the second plug by an outer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/ALISON N LABARGE/Examiner, Art Unit 3673
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        4/16/2021